Exhibit 10.1
BANK MUTUAL
EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of this
18th day of August, 2008, by and between Bank Mutual, a federal savings bank
(hereinafter referred to as “Employer”), and Michael W. Dosland (hereinafter
referred to as “Executive”).
     WHEREAS, Employer is a wholly owned subsidiary of Bank Mutual Corporation,
a registered savings and loan holding company (hereinafter referred to as
“Company”); and
     WHEREAS, Executive and Employer have agreed that it is in their mutual best
interest to enter into this Agreement pursuant to the terms and conditions
described herein.
     NOW, THEREFORE, for good and valuable consideration which is hereby
acknowledged by Executive and Employer, including, without limitation, the
promises and covenants described herein, the parties hereto hereby agree as
follows:
ARTICLE I
EMPLOYMENT
1.1 Term of Employment.
     Employer shall employ Executive for a period of one (1) year commencing on
August 18, 2008 (the “Effective Date”). Effective as of the end of the initial
one year term and on each anniversary thereafter, the employment term may be
extended for a one year term upon agreement of Executive and by affirmative
action taken by Employer’s Board of Directors not less than sixty (60) days
prior to the expiration of the current term of employment. Executive’s
employment under this Agreement may otherwise be terminated only as contemplated
by Sections 2.1, 2.2, 2.3, 2.4, 2.5, 2.6 and 2.7 of this Agreement.
1.2 Duties of Executive.
     Executive is hereby employed full-time to hold the office of Senior Vice
President-Chief Financial Officer and to perform such executive duties as are
normally performed by persons serving in similar capacities at similar
institutions together with such other duties and responsibilities as may be
appropriate to Executive’s position and as may be from time to time determined
by Employer’s Board of Directors to be necessary to its operations and in
accordance with its bylaws. Employer agrees that it will not reduce Executive’s
current job title, status and responsibilities without Executive’s consent.
Executive hereby accepts such employment and undertakes to use his best efforts
to discharge his duties and responsibilities. Unless Executive’s employment is
earlier terminated pursuant to the terms of this Agreement, during the term of
this Agreement, Executive shall devote substantially his full business time to
the discharge of his

 



--------------------------------------------------------------------------------



 



duties and responsibilities under this Agreement, except for vacations in
accordance with this Agreement and with Employer’s vacation policy applicable to
executive personnel. This provision shall not prevent Executive from devoting a
reasonable amount of time during normal business hours to serving as a director,
trustee or member of any charitable, community, trade or financial industry
board, committee or organization.
1.3 Base and Incentive Compensation.
     During the term of this Agreement, Executive shall be entitled to an annual
base salary equal to not less than $180,000 per year. Executive’s annual salary
will be reviewed annually by the Board of Directors of Employer on the basis of
his performance to such date and the progress of Employer and shall be increased
as of such date if so determined by the Board in its absolute discretion. The
Board of Directors may also increase Executive’s compensation at any other time,
in its absolute discretion. Executive shall also be entitled to receive
incentive compensation which compensation shall be calculated in accordance with
the provisions of Employer’s incentive compensation plan, as in effect from time
to time. Executive’s base salary shall be payable periodically according to the
normal practice of Employer and his incentive compensation shall be payable as
earned in accordance with the provisions of Employer’s incentive compensation
plan.
1.4 Expense Reimbursement.
     Executive shall be entitled to reimbursement of business expenses
reasonably incurred in connection with his employment upon presentation of
adequate documentation and to the extent then permitted by Employer’s general
practices and policies for reimbursement of such expenses.
1.5 Benefits.
     (a) In accordance with Employer’s policies, in effect from time to time,
Executive shall be entitled, at the expense of Employer, to a membership or
appropriate affiliation with a service club. Executive shall have access to
mortgage and consumer financing from Employer with terms consistent with the
normal practice of Employer. In accordance with Employer’s policies, in effect
from time to time, Executive shall also be provided with such educational
assistance as is reasonably related to the performance of his duties hereunder.
     (b) Executive shall be entitled to an annual vacation, sick leave and other
time off in accordance with Employer’s established Personnel Policy as in effect
from time to time.
     (c) Employer shall maintain for Executive term life insurance coverage in
such amount as is provided in accordance with Employer’s established policy in
effect from time to time. Such life insurance shall be maintained for the
benefit of the Executive, who shall be entitled to designate all beneficiaries
of such life insurance.
     (d) Employer shall maintain medical and dental insurance on such terms and
in such amounts as are generally offered to or provided for any other executives
of Employer.
     (e) Executive shall be entitled to participate in all of Employer’s
retirement or pension plans, stock option, employee stock ownership plans or
other similar plans as in effect

- 2 -



--------------------------------------------------------------------------------



 



from time to time in accordance with and to the extent qualified under the
provisions of such plans.
     (f) Executive shall be entitled to participate in any short-term and
long-term disability plans which cover other executives of the Employer.
     (g) In addition to the foregoing benefits, Executive shall also be entitled
to participate, as determined by Employer’s Board of Directors, in such other
employee benefit plans or programs as are offered to or provided for other
executives of Employer from time to time.
     (h) Notwithstanding the foregoing, Executive shall not be entitled to
participate in any employee benefit plans or programs offered by an affiliate of
the Employer.
1.6 Officers Insurance.
     For so long as Executive shall be an officer of Employer, Employer shall
use its best efforts to provide Executive with insurance coverage against
business liability to the extent that such coverage is reasonably available for
officers of financial institutions of comparable size.
1.7 Indemnity by Employer.
     For valuable consideration, and as a material inducement to Executive to
enter into this Agreement, Employer shall take whatever actions are necessary to
provide indemnification of Executive by Employer for business liability,
including without limitation, liability as an officer to all interested parties,
to the fullest extent it can be made available under applicable law.
ARTICLE II
TERMINATION OF EMPLOYMENT
2.1 Termination at Expiration of the Term of this Agreement.
     (a) If Executive elects to terminate Executive’s employment with Employer
at the end of the initial one-year term under Section 1.1, Executive shall be
entitled to receive (i) Executive’s theretofore unpaid base salary and incentive
compensation for the period of employment, and (ii) compensation for accrued but
unused vacation time. Executive and his spouse and dependents will be entitled
to further medical coverage, at his and/or their expense, to the extent required
by the Consolidated Omnibus Reconciliation Act of 1985 (“COBRA”).
     (b) If the Employer elects to terminate Executive’s employment with
Employer at the end of the initial one-year term under Section 1.1, Executive
shall be entitled to receive (i) an amount equal to 25% of his annual base
salary at the date of termination, (ii) Executive’s theretofore unpaid base
salary and incentive compensation for the period of employment, and
(iii) compensation for accrued but unused vacation time. Executive shall be owed
and Employer shall be obligated to pay to Executive the aggregate amount
provided in clauses (i), (ii) and (iii) above (other than incentive compensation
which shall be payable when earned as provided in Section 1.3 hereof), within
thirty (30) days after the termination of Executive pursuant to this

- 3 -



--------------------------------------------------------------------------------



 



Section 2.1(b), and until such amounts are paid in full to Executive, interest
shall accrue on said amount as of the date first due at the rate of eighteen
percent (18%) per annum, compounded daily. Furthermore, at Employer’s cost,
Employer shall continue to provide Executive with the following benefits,
consistent with the terms and conditions set forth in Section 1.5 hereof:
(i) life insurance and medical, dental and optical insurance, to the extent the
same can be provided under the arrangements in effect at the time of
termination, and (ii) any other benefits to which Executive is entitled by law
or the specific terms of Employer’s policies in effect at the time of his
termination of employment. Benefits will be continued pursuant to this
Section 2.1(b) for a period of three (3) months from the date of termination of
employment, unless Executive becomes employed by another company and becomes
eligible for employment benefits substantially similar to those which would
otherwise be provided under this Section. Notwithstanding the foregoing,
Executive and his spouse and dependent children will be entitled, at Executive’s
expense, to further medical coverage to the extent required by COBRA which
shall, in this case, be deemed to commence upon expiration of the three
(3) month period set forth in the preceding sentence. Notwithstanding anything
contained herein to the contrary, if Executive becomes unable to perform each of
the material duties of his employment under this Agreement prior to his
termination of employment pursuant to this paragraph (b), and Executive
thereafter, as a result of the same condition, becomes Totally and Permanently
Disabled as defined in Section 2.3, Executive will be entitled to the Full
Disability Benefits (as defined in Section 2.3) provided for in Section 2.3 upon
his termination of employment.
2.2 Termination for Death or Retirement.
     If Executive’s employment is terminated by reason of Executive’s retirement
or death then Executive, or Executive’s personal representative, as the case may
be, shall be entitled to receive (a) Executive’s theretofore unpaid base salary
and incentive compensation for the period of employment, prorated to the end of
the calendar month in which such termination occurs, and (b) compensation for
accrued but unused vacation time. Employer shall pay the amounts due under this
Section 2.2 to Executive or Executive’s personal representative within thirty
(30) days of Executive’s retirement or death, as the case may be. The term
“retirement” for purposes of this Agreement shall mean the point in time after
the Executive reaches 65 years of age and at which Executive gives notice to
Employer that he is retiring.
2.3 Termination for Disability.
     If Executive becomes Totally and Permanently Disabled during the term of
this Agreement, Executive’s employment may be terminated by the Employer at any
time during the continuance of such disability. The Executive is Totally and
Permanently Disabled if he is unable to perform each of the material duties of
his employment under this Agreement, by reason of any disability, illness,
accident or condition, for a period of more than six consecutive months during
any twelve-month period, which is expected to continue for more than one year as
certified by a medical doctor of Executive’s own choosing and concurred in by a
doctor of Employer’s choosing.
     Upon termination as described in this Section 2.3, Executive shall be
entitled to receive (a) an amount equal to one hundred percent (100%) of
Executive’s annual base salary at the date of termination, (b) Executive’s
theretofore unpaid base salary and incentive compensation for the

- 4 -



--------------------------------------------------------------------------------



 



period of employment, prorated to the end of the calendar month in which such
termination occurs, and (c) compensation for accrued but unused vacation time.
In addition, at Employer’s cost, Employer shall continue to provide Executive
with the following benefits, consistent with the terms and conditions set forth
in Section 1.5 hereof: (i) life insurance and medical, dental and optical
insurance, to the extent the same can be provided under the arrangements in
effect at the time of termination, and (ii) any other benefits to which the
Executive is entitled by law or the specific terms of Employer’s policies in
effect at the time of his termination of employment. Benefits will be continued
pursuant to this Section 2.3 for a period of twelve (12) months from the date of
termination of employment, unless Executive becomes employed by another company
and becomes eligible for employment benefits substantially similar to those
which would otherwise be provided under this Section.
2.4 Voluntary Termination by Executive or Termination by Employer for Cause.
     Employer may terminate Executive’s employment hereunder for cause (as such
term is defined below). If Executive’s employment is voluntarily terminated by
Executive or is terminated by Employer for cause, Executive shall be entitled to
receive (a) Executive’s theretofore unpaid base salary and incentive
compensation for the period of employment, prorated to the date of termination,
and (b) compensation for accrued but unused vacation time, but shall not be
entitled to any compensation or employment benefits pursuant to this Agreement
for any period after the date of termination, or the continuation of any
benefits except as may be required by law, including, at his own expense, COBRA.
     Termination by Employer for cause shall mean termination because of the
Executive’s Personal Dishonesty (as hereinafter defined), Incompetence (as
hereinafter defined), Willful Misconduct (as hereinafter defined), breach of
fiduciary duty involving personal profit, intentional failure to perform stated
duties, willful violation of any law, rule, or regulation (other than traffic
violations or similar offenses) or final cease-and-desist order, or material
breach of any provision of this Agreement; provided, however, in the event
Employer determines that Executive has intentionally failed to perform his
stated duties or materially breached this Agreement, Employer may not terminate
Executive for cause unless Employer has notified Executive of such failure or
breach, Executive has been given a reasonable period of time to cure such
failure or breach, and in the opinion of Employer, Executive has not cured such
failure or breach. For the purpose of this Agreement: (i) “Incompetence” means
Executive’s demonstrated lack of ability to perform the duties assigned to him
which lack of ability directly causes (or the Board of Directors determines is
reasonably likely to cause) material injury to Employer; (ii) “Personal
Dishonesty” means conduct on the part of Executive which evinces a want of
integrity or an intentional breach of trust and which directly causes (or the
Board of Directors determines is reasonably likely to cause) material injury to
Employer; and (iii) “Willful Misconduct” means conduct on the part of Executive
which evinces a deliberate disregard of the interest of Employer and which
causes (or the Board of Directors determines is reasonably likely to cause)
direct material injury to Employer.
2.5 Termination by Employer Without Cause or Termination by Executive for Cause.
     (a) In the event Employer reduces Executive’s base compensation,
responsibilities or duties without Executive’s consent or otherwise breaches
this Agreement, Executive may elect to

- 5 -



--------------------------------------------------------------------------------



 



terminate this Agreement for cause. In the event Employer terminates Executive
other than under Section 2.1 (expiration of the term), Section 2.2
(death/retirement), Section 2.3 (disability) or Section 2.4 (voluntary
termination by Executive or termination by Employer for cause) or Executive
elects to terminate his employment hereunder for cause, then in either such
event Executive shall receive (i) one hundred percent (100%) of his annual base
salary at the time of termination through the end of the Severance Period (as
hereinafter defined) (ii) Executive’s theretofore unpaid base salary and
incentive compensation, prorated to the end of the calendar month in which such
termination occurs, and (iii) compensation for accrued but unused vacation time.
Executive shall be owed, and Employer shall be obligated to pay to Executive,
the entire amount provided in clauses (i), (ii) and (iii) above (other than
incentive compensation which shall be payable within the period of time provided
in Section 1.3) within thirty (30) days after the termination of Executive
pursuant to this Section 2.5, and until such amount is paid in full to
Executive, interest shall accrue on said amount as of the date first due at the
rate of eighteen percent (18%) per annum, compounded daily. For purposes of this
Agreement, the “Severance Period” shall be as follows: if the termination shall
occur within the initial one year employment term of this Agreement, the
Severance Period shall be through the end of the initial one year term of
employment, but not less than one year; and if the termination shall occur after
the expiration of the initial one year employment term, the Severance Period
shall be one year.
     (b) Furthermore, if Employer terminates Executive pursuant to this
Section 2.5, at Employer’s cost, Employer shall continue to provide Executive
with the following benefits, consistent with the terms and conditions set forth
in Section 1.5 hereof: (i) life insurance and medical, dental and optical
insurance, to the extent the same can be provided under the arrangements in
effect at the time of termination, and (ii) any other benefits to which
Executive is entitled by law or the specific terms of Employer’s policies in
effect at the time of his termination of employment. Benefits will be continued
pursuant to this Section 2.5 through the end of the Severance Period, unless
Executive becomes employed by another company and is eligible for employment
benefits substantially similar to those which would otherwise be provided under
this Section.
     (c) If Employer terminates Executive pursuant to this Section 2.5, the
Executive shall also be entitled to receive an additional benefit. Such benefit
shall be a single sum cash payment in an amount equal to the product of the
Employer’s annual aggregate contribution, for the benefit of the Executive in
the year preceding termination, to all qualified retirement plans in which the
Executive participated multiplied by the number of years in the Severance
Period. Such benefit shall be in addition to any benefit payable from any
qualified or nonqualified plans or programs maintained by the Employer at the
time of termination.
2.6 Termination by Executive Due to Change in Control.
     (a) Following a Change in Control (as hereinafter defined), Executive may,
by giving notice to Employer, immediately terminate his employment under this
Agreement upon the occurrence of any of the following:
     (i) any reduction in Executive’s base or incentive compensation, or
employee benefits described in Section 1.4, 1.5, 1.6 and 1.7 and provided to
Executive immediately preceding a Change in Control (other than changes in
benefits required by law and applicable to

- 6 -



--------------------------------------------------------------------------------



 



all employees generally), or any assignment to any position, responsibilities or
duties that are less significant than his position, duties and responsibilities
as of the time immediately preceding a Change in Control;
     (ii) a transfer of Executive by Employer requiring Executive to have his
principal location of work more than fifty (50) miles from Executive’s principal
location of work immediately prior to the Change in Control; or
     (iii) a requirement by Employer that Executive travel materially more than
that amount of time which has historically been required by Employer such that
Executive is required to be away from his place of residence for more than three
weekends in a calendar year or for four or more week nights per week during any
three weeks in a calendar year.
     If Executive terminates this Agreement pursuant to this Section 2.6,
Executive shall have the right to receive payments and benefits under, and to
the extent provided by, Section 2.5 as if a termination by Employer without
cause had occurred.
     (b) For purposes of this Agreement, a “Change in Control” shall be deemed
to have occurred if: (1) any “person” (as such term is used in Section 13(d) and
14(d)(2) of the Securities Exchange Act of 1934) or the Company becomes the
owner of securities of the Employer, or any person becomes the beneficial owner,
directly or indirectly, of a majority of the capital stock of the Company in a
transaction or transactions subject to the notice provisions of the Change in
Bank Control Act of 1978, (12 USC ‘ 1817(j)) as amended from time to time, or
approval under the Savings and Loan Holding Company Act (12 USC ‘ 1467a), as
amended from time to time; (2) someone other than the Company becomes owner of
more than 25% of the voting securities of the Employer; (3) during any period of
two (2) consecutive years, the individuals, who at the beginning of any such
period constituted the directors of the Employer or the Company, cease for any
reason to constitute at least a majority thereof; or (4) the filing by the
Company of a report or proxy statement with the Securities and Exchange
Commission or the Office of Thrift Supervision disclosing in response to Item 1
of Form 8-K or Item 5 of Part II of Form 10-Q, each promulgated pursuant to the
Securities Exchange Act of 1934, as amended (“Exchange Act”) or Item 6(e) of
Schedule 14A promulgated thereunder, or successor Items, that a change in
control of the Company has or may have occurred pursuant to any contract or
transaction.
     However, notwithstanding the foregoing provisions, the following events or
occurrences shall not constitute a “Change in Control” hereunder:
     (i) The merger, consolidation or other combination of the Employer with, or
sale of the Employer to, or assumption of the Employer by any company controlled
by, controlling or under control with the Company if the entity with which the
Employer is combined assumes this Agreement, in which event such successor shall
be deemed to be the “Employer” hereunder.
2.7 Termination or Suspension as Required by Law.
     (a) If the Executive is suspended and/or temporarily prohibited from
participating in the conduct of the Employer’s affairs by a notice serviced
under section 8 (e)(3) or (g)(1) of the FDIA (12 U.S.C. 1818(e)(3) and (g)(1))
the Employer’s obligations under this Agreement shall be suspended as of the
date of service unless stayed by appropriate proceedings. If the charges in

- 7 -



--------------------------------------------------------------------------------



 



the notice are dismissed, the Employer may in its discretion (i) pay the
Executive all or part of the severance benefit withheld while its contract
obligations were suspended, and (ii) reinstate (in whole or in part) any of its
obligations which were suspended.
     (b) If the Executive is removed and/or permanently prohibited from
participating in the conduct of the Employer’s affairs by an order issued under
section 8 (e)(4) or (g)(1) of the FDIA (12 U.S.C. 1818 (e)(4) or (g)(1)), all
obligations of the Employer under this Agreement shall terminate as of the
effective date of the order, but vested rights of the Executive and the Employer
shall not be affected.
     (c) If the Employer is in default (as defined in section 3(x)(1) of the
FDIA, all obligations under this Agreement shall terminate as of the date of
default, but this Section 2.7 shall not affect any vested rights of the
Executive or the Employer.
     (d) All obligations under this Agreement shall be terminated except to the
extent determined that continuation of the contract is necessary for the
continued operation of the Employer.
     (i) By the Director of the Office of Thrift Supervision (the “Director”) or
his or her designee, at the time the Federal Deposit Insurance Corporation or
Resolution Trust Corporation enters into an agreement to provide assistance to
or on behalf of the Employer under the authority contained in 13(c) of the FDIA;
or
     (ii) By the Director or his or her designee, at the time the Director or
his or her designee approves a supervisory merger to resolve problems related to
operation of the Employer or when the Employer is determined by the Director to
be in an unsafe or unsound condition.
Any rights of the Executive which have vested, including those which vest
pursuant to this Agreement, shall not be affected by such action.

- 8 -



--------------------------------------------------------------------------------



 



2.8 Successors and Binding Agreements.
     (a) This Agreement shall be binding upon and inure to the benefit of
Employer and any Successor of or to Employer, but shall not otherwise be
assignable or delegatable by Employer. “Successor” shall mean any successor in
interest, including, without limitation, any entity, individual or group of
persons acquiring directly or indirectly all or substantially all of the
business or assets of Employer whether by sale, merger, consolidation,
reorganization or otherwise.
     (b) This Agreement shall inure to the benefit of and be enforceable by
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees and legatee.
     (c) Employer shall require any Successor to agree (in such form as is
reasonably requested by Executive) to perform this Agreement to the same extent
as the original parties would be required if no succession had occurred.
     (d) This Agreement is personal in nature and neither of the parties shall,
without the consent of the other, assign, transfer or delegate this Agreement or
any rights or obligations hereunder except as expressly provided in this
Section 2.8.
2.9 Limitations on Termination Compensation.
     (a) In the event that the severance benefits payable to the Executive under
Sections 2.5, or 2.6 (“Severance Benefits”), or any other payments or benefits
received or to be received by the Executive from the Employer (whether payable
pursuant to the terms of this Agreement or any other plan, agreement or
arrangement with the Employer) or any corporation (“Affiliate”) affiliated with
the Employer within the meaning of Section 1504 of the Internal Revenue Code of
1986, as amended (the “Code”), in the opinion of tax counsel selected by the
Employer’s independent auditors and acceptable to the Executive, constitute
“parachute payments” within the meaning of Section 280G(b)(2) of the Code, and
the present value of such “parachute payments” equals or exceeds three (3) times
the average of the annual compensation payable to the Executive by the Employer
(or an Affiliate) and includible in the Executive’s gross income for federal
income tax purposes for the five (5) calendar years preceding the year in which
a change in ownership or control of the Employer occurred (“Base Amount”), such
Severance Benefits shall be reduced to an amount the present value of which
(when combined with the present value of any other payments or benefits
otherwise received or to be received by the Executive from the Employer (or an
Affiliate) that are deemed “parachute payments”) is equal to 2.99 times the Base
Amount, notwithstanding any other provision to the contrary in this Agreement.
The Severance Benefits shall not be reduced if (A) the Executive shall have
effectively waived his receipt or enjoyment of any such payment or benefit which
triggered the applicability of this Section 2.9, or (B) in the opinion of tax
counsel, the Severance Benefits (in its full amount or as partially reduced, as
the case may be) plus all other payments or benefits which constitute “parachute
payments” within the meaning of Section 280G(b)(2) of the Code are reasonable
compensation for services actually rendered, within the meaning of
Section 280G(b)(4) of the Code, and such payments are deductible by the
Employer. The Base Amount shall include every type and form of compensation
includible in the Executive’s gross income in

- 9 -



--------------------------------------------------------------------------------



 



respect of his employment by the Employer (or an Affiliate), except to the
extent otherwise provided in temporary or final regulations promulgated under
Section 280G(b) of the Code. For purposes of this Section 2.9, a “change in
ownership or control” shall have the meaning set forth in Section 280G(b) of the
Code and any temporary or final regulations promulgated thereunder. The present
value of any non-cash benefit or any deferred cash payment shall be determined
by the Employer’s independent auditors in accordance with the principles of
Sections 280G(b)(3) and (4) of the Code.
     (b) The Executive shall have the right to request that the Employer obtain
a ruling from the Internal Revenue Service (“Service”) as to whether any or all
payments or benefits determined by such tax counsel are, in the view of the
Service, “parachute payments” under Section 280G. If a ruling is sought pursuant
to the Executive’s request, no Severance Benefits payable under this Agreement
shall be made to the Executive until after fifteen (15) days from the date of
such ruling. For purposes of this Section 2.9(b), the Executive and the Employer
agree to be bound by the Service’s ruling as to whether payments constitute
“parachute payments” under Section 280G. If the Service declines, for any
reason, to provide the ruling requested, the tax counsel’s opinion provided in
Subsection 2.9(a) with respect to what payments or benefits constitute
“parachute payments” shall control, and the period during which the Severance
Benefits may be deferred shall be extended to a date fifteen (15) days from the
date of the Service’s notice indicating that no ruling would be forthcoming.
     (c) In the event that Section 280G, or any successor statute, is repealed,
this Section 2.9 shall cease to be effective on the effective date of such
repeal. The parties to this Agreement recognize that final regulations under
Section 280G of the Code may affect the amounts that may be paid under this
Agreement and agree that, upon issuance of such final regulations, this
Agreement may be modified as in good faith deemed necessary in light of the
provisions of such regulations to achieve the purposes of this Agreement, and
that consent to such modifications shall not be unreasonably withheld.
     (d) Any payments made to the Executive pursuant to this Agreement, or
otherwise, are subject to and conditioned upon their compliance with section
18(k) of the Federal Deposit Insurance Act (12 USC ‘ 1828(k)) and any
regulations promulgated thereunder.
ARTICLE III
NONCOMPETITION
3.1 Noncompetition.
     (a) While the Executive is employed by the Employer and during the
Post-Employment Noncompetition Period (as defined below), Executive will not
directly or indirectly as a principal, agent, owner, employee, consultant,
trustee, beneficiary, distributor, partner, co-venturer, officer, director,
stockholder or in any other capacity:
          (i) own, operate, manage, join, finance, control, participate in
ownership, management, operation or control of, or be paid or employed by or
acquire any securities of, or otherwise become associated with or provide
assistance to any Significant Competitor of the Employer. For purposes of this
Agreement, the term Significant Competitor means any financial

- 10 -



--------------------------------------------------------------------------------



 



institution including, but not limited to, any commercial bank, savings bank,
savings and loan association, credit union, or mortgage banking corporation
which, at the time of termination of Executive’s employment with the Employer,
or during the period of this covenant not to compete, has a home, branch or
other office in Milwaukee County or within 50 miles of Executive’s principal
place of employment immediately prior to Executive’s termination of employment.
          (ii) divert or attempt to divert any business from the Employer or
engage in any act likely to cause any present or future customer or supplier of
the Employer to discontinue or curtail its business with the Employer or to do
business with another entity, firm, business, activity or enterprise directly or
indirectly competitive with the Employer;
          (iii) contact, sell or solicit to sell, or attempt to contact, sell or
solicit to sell products or services competitive with those of the Employer to
any present or future customer of the Employer with which Executive has had
contact while performing services hereunder for the Employer; or
          (iv) solicit, cause or seek to cause any employee of the Employer to
terminate, curtail or otherwise modify his or her employment relationship with
the Employer for the purpose of entering into an employment or other
relationship with Executive or with any entity, firm, business, activity or
enterprise with which Executive is directly or indirectly affiliated.
     For purposes of this Agreement, the Post-Employment Noncompetition Period
shall be the greater of one year or the period for which Executive has received
post-employment compensation under Article II (i.e., two years for a termination
under Section 2.1(b) and the Severance Period for a termination under
Section 2.5 or Section 2.6); provided that the Post-Employment Noncompetition
Period shall not exceed two years.
     (b) Notwithstanding the provisions of Section 3.1(a) hereof, Executive may:
          (i) acquire securities of any entity the securities of which are
publicly traded, provided that the value of the securities of such entity held
directly or indirectly by Executive immediately following such acquisition is
less than 5% of the total value of the then outstanding class or type of
securities acquired; and
          (ii) perform services for a business which is similar to or
competitive with the Employer if such company is also engaged in another
business which is not similar to or competitive with the Employer and
Executive’s services are restricted to such other business to the reasonable
satisfaction of the Employer provided the Employer approves in writing of such
services, which approval shall not be unreasonably withheld.
     (c) Executive acknowledges and agrees that the restrictions set forth in
this Section 3.1 are founded on valuable consideration and are reasonable in
duration and geographic area in view of the circumstances under which this
Agreement is executed and that such restrictions are necessary to protect the
legitimate interests of the Employer. In the event that any provision of this
Section 3.1 is determined to be invalid by any court of competent jurisdiction,
the provisions of this Section 3.1 shall be deemed to have been amended and the
parties will execute any

- 11 -



--------------------------------------------------------------------------------



 



documents and take whatever action is necessary to evidence such amendment, so
as to eliminate or modify any such invalid provision and to carry out the intent
of this Section 3.1 so to render the terms of this Section 3.1 enforceable in
all respects as so modified.
     (d) Executive acknowledges and agrees that irreparable injury will result
to the Employer in the event Executive breaches any covenant contained in this
Section 3.1 and that the remedy at law for such breach will be inadequate.
Therefore, if Executive engages in any act in violation of the provisions of
this Section 3.1, the Employer shall be entitled, in addition to such other
remedies and damages as may be available to it by law or under this Agreement,
to injunctive or other equitable relief to enforce the provisions of this
Section 3.1.
ARTICLE IV
LEGAL FEES AND EXPENSES
     It is the intent of Employer that Executive not be required to incur the
expenses associated with the enforcement of his rights under this Agreement by
litigation, arbitration or other legal action because the cost and expense
thereof would substantially detract from the benefits intended to be extended to
Executive hereunder. Accordingly, if it should appear to Executive that Employer
has failed to comply with any of its obligations under this Agreement or in the
event that Employer or any other person takes any action to declare this
Agreement void or unenforceable, or institutes any litigation, arbitration or
other legal action designed to deny, or to recover from Executive, the benefits
intended to be provided to Executive hereunder, Employer irrevocably authorizes
Executive from time to time to retain counsel of his choice, at the expense of
Employer as hereafter provided, to represent Executive in connection with the
initiation or defense of any litigation, arbitration or other legal action,
whether by or against Employer or any director, officer, shareholder or other
person affiliated with Employer, in any jurisdiction. Notwithstanding any
existing or prior attorney-client relationship between Employer and such
counsel, Employer irrevocably consents to Executive’s entering into an
attorney-client relationship with such counsel, and in that connection Employer
and Executive agree that a confidential relationship shall exist between
Executive and such counsel. Employer shall pay and be solely responsible for
reasonable and necessary attorneys’ and related fees and expenses incurred by
Executive as a result of Employer’s failure to perform this Agreement or any
provision thereof or as a result of Employer or any person contesting the
validity or enforceability of this Agreement or any provision thereof as
aforesaid, but only if Executive obtains a final legal judgment or settlement in
his favor. All fees and expenses due hereunder shall be paid upon presentation
by Executive to Employer of a statement or statements prepared by such counsel
and containing such information and detail as may be requested by Employer.
ARTICLE V
GENERAL PROVISIONS
5.1 Entire Agreement.
     This Agreement supersedes any other agreements, oral or written, between
the parties with respect to the employment of Executive by Employer and contains
all of the agreements and understandings between the parties with respect to
such employment, provided however, that this

- 12 -



--------------------------------------------------------------------------------



 



Agreement shall not supersede or affect the terms of any employee benefit
arrangement in existence on the date of this Agreement and in which the
Executive is participating on that date, including, but not limited to all
pension, retirement, deferred compensation, 401(k), excess benefit or other
similar plans. Any waiver or modification of any term of this Agreement shall be
effective only if it is signed in writing by both parties.
5.2 Withholding of Taxes.
     Employer may withhold from any amounts payable under this Agreement all
federal, state, city or other taxes as shall be required pursuant to any law or
government regulation or ruling.
5.3 Notices.
     Any notice to be given hereunder by either party to the other may be made
by personal delivery in writing or by mail, registered or certified, postage
prepaid with return receipt requested. Mailed notices shall be addressed to the
parties at the addresses appearing below, but each party may change his or its
address by written notice in accordance with this paragraph. Notices delivered
personally shall be deemed communicated as of actual receipt; mailed notices
shall be deemed communicated five (5) days after the date of mailing.
If to Employer, addressed to:
Bank Mutual
Attention: Michael T. Crowley, Jr.
President and Chief Executive Officer
4949 West Brown Deer Road
P. O. Box 23988
Milwaukee, WI 53223-0988
Fax No: (414) 362-6915
with a copy to:
Quarles & Brady, LLP
Attention: James D. Friedman
411 East Wisconsin Avenue
Milwaukee, WI 53202
Fax No: (414)291-3552
If to Executive, addressed to:
Michael W. Dosland
                                                            
                                                            
                                                            

- 13 -



--------------------------------------------------------------------------------



 



5.4 Governing Law.
     This Agreement shall be construed in accordance with and governed by the
laws of the State of Wisconsin and, to the extent applicable, of the United
States.
5.5 Incapacity.
     If Employer shall reasonably and in good faith find that any person to whom
any payment is payable under this Agreement is unable to care for his or her
affairs because of illness or accident, or is a minor, any payment due (unless a
prior claim therefor shall have been made by a duly appointed guardian,
committee, or other legal representative) may be paid to the spouse, a child, a
parent, or a brother or sister, or to any person reasonably and in good faith
deemed by Employer to have incurred expense for such person otherwise entitled
to payment in such manner and proportions as Employer may determine in its sole
discretion. Any such payment shall be a complete discharge of the liabilities of
Employer to make such payment to Executive.
5.6 Waivers.
     The waiver by any party of any breach, default, misrepresentation or breach
of warranty or covenant in this Agreement, whether intentional or not, shall be
in writing and shall not be deemed to extend to any prior or subsequent breach,
default, misrepresentation or breach of warranty or covenant herein and shall
not affect in any way any rights arising by virtue of any such prior or
subsequent occurrence.

- 14 -



--------------------------------------------------------------------------------



 



5.7 Severability.
     In case any one or more of the provisions contained in this Agreement
should be invalid, illegal, or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained in this
Agreement shall not in any way be affected or impaired thereby.
5.8 Remedies Cumulative.
     Remedies under this Agreement of any party hereto are in addition to any
remedy or remedies to which such party is entitled or may become entitled at law
or in equity.
5.9 Counterparts.
     This Agreement may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same agreement.
5.10 Headings.
     The headings in this Agreement are for convenience of reference only, and
under no circumstances should they be construed as being a substantive part of
this Agreement nor shall they limit or otherwise affect the meaning thereof.
5.11 Additional Documents
     Each of the parties hereto, without further consideration, agrees to
execute and deliver such additional documents and to take such other actions
reasonably necessary to more effectively consummate the purposes of this
Agreement.
     IN WITNESS WHEREOF, the parties have executed this Employment Agreement as
of the day and year first above written.

     
 
  Bank Mutual
 
   
 
  By: /s/ Michael T. Crowley, Jr.
 
            President and Chief Executive Officer
 
   
 
  Attest: /s/ Eugene H. Maurer
 
            Secretary
 
   
 
  EXECUTIVE
 
   
 
  /s/ Michael W. Dosland

- 15 -